


Exhibit 10.42

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

SECOND AMENDMENT, dated as of February 27, 2009, and effective as of December
31, 2008 (this “Amendment”) to the Credit Agreement dated as of August 20, 2007
(as amended by the First Amendment to Credit Agreement, dated as of February 25,
2008, the “Credit Agreement”) by and among VEECO INSTRUMENTS INC., a Delaware
corporation (the “Company”), the Lenders party thereto and HSBC BANK USA,
NATIONAL ASSOCIATION, a national banking association, as Administrative Agent
for the Lenders.

 

WHEREAS, the Company has requested that the Lenders amend certain provisions of
the Credit Agreement, and the Lenders have agreed to amend such provisions of
the Credit Agreement, subject to the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
herein contained, the parties hereto agree as follows:

 

1.             Amendments.

 

a.             The first sentence of the definition of Consolidated EBITDA in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to provide as follows:

 

“Consolidated EBITDA” shall mean, for any Person for any period, the
Consolidated Net Income (Net Loss) of such Person and its Subsidiaries for such
period before provision for federal and state income taxes, minus the sum of (x)
Consolidated Interest Income and (y) all extraordinary gains, plus the sum,
without duplication, of (a) one-time non-cash charges related to (i) write-downs
of intangible assets (including the value of in-process research and development
related to a Permitted Acquisition) and (ii) to the extent included in
Consolidated Net Income before provision for federal and state income taxes,
write-downs of, or reserves for, deferred tax assets, (b) Consolidated Interest
Expense, (c) depreciation and amortization expenses, (d) any non-cash
equity-based compensation charges or expenses and any non-cash non-recurring
charges incurred in connection with changes to Statements of Financial
Accounting Standards and (e) those non-recurring charges to be recorded in the
fiscal year ending December 31, 2009 relating to severance and retention,
asset-impairment and lease commitments forecast (to the extent that such charges
do not exceed $5,000,000 for the fiscal quarter ending March 31, 2009,
$9,000,000 for the two fiscal quarters ending June 30, 2009, $9,750,000 for the
three fiscal quarters ending September 30, 2009 or $10,000,000 for the fiscal
year ending December 31, 2009), all determined in accordance with Generally
Accepted Accounting Principles applied on a consistent basis.

 

b.             The definition of the term “Applicable Rate” in Section 1.01 of
the Credit Agreement is hereby amended by amending and restating the first
paragraph thereof to provide as follows:

 

“Applicable Rate” shall mean (a) on the Closing Date through and including
February 28, 2009, (i) with respect to each Eurocurrency Loan, the percentage
set forth below under the heading “Eurocurrency Margin” opposite the applicable
ratio of Consolidated Senior Funded Debt to Consolidated EBITA (the “Applicable
Ratio”), (ii) with respect to each Prime Rate Loan, the percentage set

 

1

--------------------------------------------------------------------------------


 

forth below under the heading “Prime Rate Margin” opposite the Applicable Ratio
and (iii) with respect to the Unused Fee payable pursuant to Section 3.04(a) of
this Agreement, the percentage set forth below under the heading “Unused Fee
Rate” opposite the Applicable Ratio and (b) on March 2, 2009 and at all times
thereafter, (i) 3.50%, with respect to each Eurocurrency Loan, (ii) 2.00%, with
respect to each Prime Rate Loan and (iii) 0.50%, with respect to the Unused Fee
payable pursuant to Section 3.04(a) of this Agreement:”

 

c.             The following definitions in Section 1.01 of the Credit Agreement
are each hereby amended and restated in their entirety to provide as follows:

 

“Consolidated Quick Ratio” shall mean, on the date of determination, the ratio
of (a) Consolidated Quick Assets to (b) the sum, without duplication, of (i)
Consolidated Current Liabilities, and (ii) Aggregate Outstandings: provided
that, for purposes of calculating the Consolidated Quick Ratio, accounts
receivable of the Company and its Subsidiaries on a consolidated basis shall be
excluded from Consolidated Quick Assets to the extent such accounts receivable
exceed 50% of Consolidated Quick Assets.

 

“Revolving Credit Commitment” shall mean, with respect to each Lender at any
time, the obligation of such Lender to make Revolving Credit Loans to the
Company and to acquire participations in Letters of Credit in an aggregate
amount not to exceed (i) with respect to a Lender party to this Agreement as of
the Closing Date, the amount set forth opposite such Lender’s name on Schedule
1.01(c) attached hereto or, (ii) with respect to an Additional Lender, in an
aggregate amount not to exceed the amount set forth in the Assignment and
Acceptance Agreement pursuant to which such Additional Lender became a Lender,
in each case, as such amounts may be reduced or increased in accordance with any
Assignment and Acceptance Agreement executed by such Additional Lender.

 

“Total Commitment” shall mean, at any time, the aggregate of the Revolving
Credit Commitments in effect at such time which shall be $100,000,000, on the
Closing Date and through and including February 28, 2009 and $30,000,000, on
March 2, 2009 and at all times thereafter.

 

d.             The following new definitions are hereby added to Section 1.01 of
the Credit Agreement in their appropriate alphabetical order:

 

“Consolidated Cash” shall mean the aggregate value of any cash and cash
equivalents of the Company and its Subsidiaries maintained at, or held by, any
financial institution whether located in the United States of America or
otherwise.

 

 “Consolidated Domestic Cash” shall mean the aggregate Dollar value of any cash
and cash equivalents of the Company and its Domestic Subsidiaries maintained at,
or held by, any financial institution located in the United States of America.

 

“Compliance Period” shall mean such fiscal quarter or quarters that EBITDA for
the immediately two preceding fiscal quarters of the Company, was greater than

 

2

--------------------------------------------------------------------------------


 

or equal to $20,000,000, as determined based upon the financial statements
delivered in accordance with Section 6.03 hereof.

 

e.             The first sentence of Section 3.02 of the Credit Agreement is
hereby amended and restated in its entirety to provide as follows:

 

“The proceeds of the Revolving Credit Loans shall be used (a) to refinance the
Existing Indebtedness, (b) to finance Permitted Acquisitions, subject to Section
7.06(d) hereof, (c) for general working capital and other corporate purposes and
(d) at any time during a Compliance Period, to finance repurchases by the
Company of the Subordinated Notes.”

 

f.              Section 6.03 of the Credit Agreement is hereby amended to (i)
re-letter clause “(i)” thereof to read as clause “(j)” and (ii) to insert a new
clause “(i)” immediately following “(h)” thereof as follows:

 

“(i)  within fifteen (15) days after the end of each fiscal month of the
Company, at the end of which there were any Loans outstanding hereunder, and
simultaneously with the Company’s request for a Loan or the issuance, amendment,
renewal or extension of any Letter of Credit hereunder, a certificate prepared
and signed by the Chief Financial Officer indicating the Consolidated Quick
Ratio as of the end of the most recently ended fiscal month and the calculation
thereof;”

 

g.             Section 7.06(d) of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

“(d) Permitted Acquisitions by the Company and any of its Subsidiaries, provided
that Permitted Acquisitions shall require the prior written consent of the
Required Lenders at all times other than during a Compliance Period;”

 

h.             Section 7.13 of the Credit Agreement is hereby amended and
restated in its entirety to provide as follows:

 

(a)           Consolidated Senior Funded Debt to Consolidated EBITA. Permit the
ratio of Consolidated Senior Funded Debt to Consolidated EBITA to be greater
than 3.00:1.00, commencing with the fiscal quarter ending March 31, 2010,
provided that notwithstanding anything to the contrary in the definition
thereof, Consolidated EBITA shall be determined on an “annualized” basis for (i)
the fiscal quarter ending March 31, 2010, by multiplying actual Consolidated
EBITA for the fiscal quarter then ending by a multiple of four, (ii) the fiscal
quarter ending June 30, 2010, by multiplying actual Consolidated EBITA for the
two fiscal quarters then ending by a multiple of two, and (iii) the fiscal
quarter ending September 30, 2010, by multiplying actual Consolidated EBITA for
three fiscal quarters then ending by a multiple of one and one-third.

 

(b)           Consolidated Quick Ratio. Permit the Consolidated Quick Ratio to
be less than 1.20:1.00.

 

(c)           Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated
Fixed Charge Coverage Ratio to be less than 1.25:1.00, commencing with the

 

3

--------------------------------------------------------------------------------


 

fiscal quarter ending March 31, 2010, provided that, notwithstanding anything to
the contrary in the definition thereof, all components of the Consolidated Fixed
Charge Coverage Ratio shall be determined on an “annualized” basis for (i) the
fiscal quarter ending March 31, 2010, by multiplying the actual amount of each
such component for the fiscal quarter then ending by a multiple of four, (ii)
the fiscal quarter ending June 30, 2010, by multiplying the actual amount of
each such component for the two fiscal quarters then ending by a multiple of
two, and (iii) the fiscal quarter ending September 30, 2010, by multiplying the
actual amount of each such component for three fiscal quarters then by a
multiple of one and one-third.

 

(d)           Pre-tax Loss. Permit a pre-tax loss greater than $5,000,000, on an
aggregate basis, to exist during any two consecutive fiscal quarters of the
Company, commencing with the two fiscal quarters ending June 30, 2010, provided
that non-cash interest expense related to the Subordinated Notes shall be
excluded for purposes of calculating pre-tax loss under this paragraph.

 

(e)           Consolidated EBITA. Permit Consolidated EBITA to exceed (i)
($8,851,000), for the fiscal quarter ending March 31, 2009, (ii) ($11,746,000),
on a cumulative basis for the two fiscal quarters ending June 30, 2009, (iii)
($10,901,000), on a cumulative basis for the three fiscal quarters ending
September 30, 2009 or (iv) ($8,141,000), for the fiscal year ending December 31,
2009.

 

(f)            Consolidated Domestic Cash. Permit Consolidated Domestic Cash to
be less than $30,000,000, at any time.

 

(g)           Consolidated Cash. At all times other than during a Compliance
Period, permit Consolidated Cash to be less than the Dollar Equivalent Amount of
$62,500,000.

 

Compliance with all of the financial covenants in this Section 7.13 may be
determined by reference to the consolidated financial statements of the Company
delivered to the Administrative Agent in accordance with Section 6.03 hereof.
All financial covenants will be applicable at all times and tested quarterly, as
of the last day of each fiscal quarter.”

 

i.              Section 7.15 of the Credit Agreement is hereby amended to add
the following text immediately preceding the period at the end thereof:

 

“and (c) withhold-to-cover transactions to facilitate the payments by employees
of legally-required tax withholding due upon the vesting of restricted stock, 
provided that the actions described in clauses (a) and (b) hereof shall require
the prior written consent of the Required Lenders at all times other than during
a Compliance Period.”

 

j.              A new Section 9.10 is hereby added to the Credit Agreement
immediately following Section 9.09 thereof as follows:

 

“SECTION 9.10. APPOINTMENT AS SECURITY TRUSTEE. The Lenders, for purposes of one
or more Foreign Pledge Agreements, have

 

4

--------------------------------------------------------------------------------


 

appointed the Administrative Agent as a security trustee (the “Security
Trustee”) pursuant to Article 2328-1 of the French Civil Code.”

 

k.             Schedule 4.11 to the Credit Agreement is hereby amended and
replaced with Schedule 4.11 attached hereto. Schedule 1.01(c) attached hereto is
hereby added as Schedule 1.01(c) to the Credit Agreement.

 

2.                                      Conditions to Effectiveness.

 

This Amendment shall become effective upon receipt by the Administrative Agent
of: (a) this Amendment, duly executed by the Company and the Guarantors, (b)
amended and restated Revolving Credit Notes, in the form attached hereto as
Exhibit A, duly executed by the Company in favor of each Lender, (c) executed
consents from the Lenders authorizing the Administrative Agent to execute this
Amendment on behalf of the Lenders (the “Consent”), and (d) an amendment fee for
each Lender providing its Consent to the Administrative Agent on or before the
time that the Administrative Agent shall sign this Amendment on behalf of the
Required Lenders, in an amount equal to twenty five (25) basis points of such
Lender’s Revolving Credit Commitment (after giving effect to this Amendment).

 

3.             Miscellaneous.

 

The Lenders acknowledge that the Company may request that the credit facility
provided under the Credit Agreement be amended to be an “asset-based” facility.
In the event that the Company shall request such amendment, the Lenders shall
agree to discuss such amendment and may, at such time, agree to amend and/or
restate the Credit Agreement to provide for such change, all on such terms and
conditions as the Lenders shall approve at such time, including, without
limitation revisions to the covenants set forth in the Agreement, all based upon
such factors and considerations as the Lenders may determine are necessary,
provided that this acknowledgement shall not be deemed to be constitute and a
commitment or binding agreement of the Administrative Agent or any Lender to
approve and enter into such amendment nor for the Administrative Agent or any
Lender to remain the Administrative Agent or a Lender, as the case may be, under
any such amended facility nor shall this provision create any legally binding
and/or enforceable rights or obligations of the Administrative Agent and the
Lenders with respect thereto.

 

Capitalized terms used herein and not otherwise defined herein shall have the
same meanings as defined in the Credit Agreement.

 

Except as expressly amended hereby, the Credit Agreement shall remain in full
force and effect in accordance with the original terms thereof.

 

The amendments set forth above are limited specifically to the matters set forth
above and for the specific instances and purposes given and do not constitute
directly or by implication a waiver or amendment of any other provision of the
Credit Agreement or a waiver of any Default or Event of Default, whether now
existing or hereafter arising, which may occur or may have occurred.

 

The Company hereby represents and warrants that (a) after giving effect to this
Amendment, the representations and warranties made by the Company and each of
its Subsidiaries pursuant to the Credit Agreement and the other Loan Documents
to which each is a party are true and correct in all material respects as of the
date hereof with the same effect as though such representations and warranties
had been made on and as of such date, unless any such representation or warranty
is as of a specific date, in which case, as of such date, and (b) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.

 

5

--------------------------------------------------------------------------------


 

The Company hereby further represents and warrants that the execution, delivery
and performance by the Company of this Amendment and the Credit Agreement (as
amended by this Amendment), (a) have been duly authorized by all requisite
corporate action, (b) will not violate or require any consent (other than
consents as have been made or obtained and which are in full force and effect)
under (i) any provision of law applicable to the Company, any applicable rule or
regulation of any Governmental Authority, or the Certificate of Incorporation or
By-laws of the Company, (ii) any order of any court or other Governmental
Authority binding on the Company or (iii) any agreement or instrument binding on
the Company. Each of this Amendment and the Credit Agreement (as amended
hereby), constitutes a legal, valid and binding obligation of the Company.

 

This Amendment may be executed in one or more counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute
but one Amendment. This Amendment shall become effective when duly executed
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto shall have been delivered to the Administrative Agent.

 

This Amendment shall constitute a Loan Document.

 

This Amendment shall be governed by, and construed in accordance with, the laws
of the State of New York.

 

[next page is signature page]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Administrative Agent, as authorized on
behalf of the Required Lenders, have caused this Amendment to be duly executed
by their duly authorized officers, all as of the day and year first above
written.

 

VEECO INSTRUMENTS INC.

 

HSBC BANK USA, NATIONAL ASSOCIATION, as

 

 

 

Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ John F. Rein, Jr.

 

By:

/s/ Christopher Mendelsohn

Name:

John F. Rein, Jr.

 

Name:

Christopher Mendelsohn

Title:

Executive Vice President and Chief Financial Officer

 

Title:

Senior Vice President

 

The undersigned, not parties to the Credit Agreement but as Guarantors under the
Guaranty dated as of the Closing Date executed in favor of the Lenders, each
hereby (a) accept and agree to the terms of the foregoing Amendment; (b)
acknowledge and confirm that all terms and provisions contained in the Guaranty
are, and shall remain, in full force and effect in accordance with their
respective terms; (c) reaffirm and ratify all of the representations and
covenants contained in the Guaranty; and (d) represent, warrant and confirm the
non-existence of any offsets, defenses and counterclaims to its obligations
under the Guaranty.

 

 

VEECO COMPOUND SEMICONDUCTOR INC.

 

VEECO METROLOGY INC.

 

VEECO PROCESS EQUIPMENT INC.

 

 

 

 

 

By:

/s/ John F. Rein, Jr.

 

Name:

John F. Rein, Jr.

 

Title:

Vice President of each of the foregoing corporations

 

7

--------------------------------------------------------------------------------
